DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 22, 24, 26, 27, 32 and 39-47.

Applicants' arguments, filed 08/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 22, 24, 26, 27, 32 and 39-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2007/0299409, Dec. 27, 2007) in view of Cohen (US 2007/0010856, Jan. 11, 2007), Yang (WO 2006/088288, Aug. 24, 2006), Roby et al. (US 2003/0114882, Jun. 19, 2003), Ou (US 2013/0122314, May 16, 2013), and Hoffman et al. (US 2017/0014364, Jan. 19, 2017).
Whitbourne et al. disclose a coated insertable or implantable medical device having anti-infective, anti-protein absorption properties capable of reducing the incidence and/or severity of infections occurring at or associated with the site of insertion or implantation on the bodily surface of such devices, and extending the patency of the device after insertion or implantation (¶ [0001]). In the course of placing an insertable or implantable device in a patient, contamination can occur. Often, the site will be palpated, occasionally contaminating the site (¶ [0002]). Exudate often seeps from the insertion site. The exudate picks up skin flora which can diffuse back into the patient along the wetted device surface, thereby causing infection (¶ [0003]). A method for reducing infections arising from insertion of a medical device through a body surface comprises coating the device with a composition comprising at least one anti-infective and at least one polymer (¶ [0035]). Insertable or implantable devices include devices inserted into tissue, e.g. needles (¶ [0044]). The device has a surface layer, e.g., a coating composition, comprising a biocompatible bioerodible/bioabsorbable polymer, wherein the surface layer prevents, reduces or resists protein encapsulation of the inserted or implanted device. The surface layer may comprise anti-infection and anti-protein absorption agents (¶ [0049]). The surface layer may be on less than the entire inserted portion of the device, the entire inserted portion of the device, or the entire device (¶ [0013]). The anti-infective agent may be triclosan or chlorhexidine (¶ [0017]). The surface layer may further comprise one or more non-bioabsorbable polymers (¶ [0016]). The surface layer may comprise two or more coating layers, which can be a primer, a basecoat and/or a topcoat layer (¶ [0022]). The primer, basecoat and/or topcoat composition may contain at least one polymer and at least one anti-infective agent (¶ [0100]). The basecoat and the topcoat may comprise different polymers (¶ [0026]). The polymer may be bioerodible/bioabsorbable or biostable. The polymer may be slough off from the device, thereby removing absorbed protein from the device surface (¶ [0056]). 
Whitbourne et al. differ from the instant claims insofar as not disclosing wherein the coated insertable or implantable medical device is a suture needle with an attached suture material.
However, Cohen discloses wherein one problem with any surgical device, including sutures, is the potential for bacterial to adhere to the device. Thus, Cohen discloses a suture comprising a plurality of filaments, wherein an antimicrobial coating is on at least a portion of the plurality of filaments. The suture is attached to a needle to produce a needled suture. The needled suture is passed through tissue to create wound closure (claim 22). There is a need for synthetic absorbable multifilament sutures that can remain in vivo for extended periods of time with enhanced antimicrobial efficacy (¶ [0006]). 
It would have been prima facie obvious to one of ordinary skill in the art to have the insertable or implantable medical device of Whitbourne et al. as a needled suture since the insertable or implantable medical device have anti-infective properties and needled sutures are a known medical device in need of anti-infective properties as taught by Cohen. 
The combined teachings of Whitbourne et al. and Cohen do not disclose wherein the needle of a suture needle is coated with anti-infective agents as well.
However, Yang discloses medical needles having antibacterial and painless function (page 1, paragraph 1). Generally, medical needles, such as injection needles, surgical needles, or acupuncture needles, are applied to patients by the hand of men. However, it is known that bacteria of generally 200,000 – 300,000 ea/cm2 or more may exist on the men’s hand. Furthermore, if hand washing or disinfection is insufficient, the number of bacteria detected can be further increased. Thus, there is still a possibility that patients may be infected with bacteria in a procedure when an operator handles medical needles (page 1, paragraph 3). 
It would have been prima facie obvious to one of ordinary skill in the art to have the needle of a suture needle coated with the surface layer of Whitbourne et al. comprising anti-infective agents in order to avoid bacterial infection since injection needles are susceptible to bacteria as taught by Yang and the surface layer of Whitbourne et al. comprises anti-infective agents.
The combined teachings of Whitbourne et al., Cohen, and Yang do not disclose multiple passages of the suture needle through tissue.
However, Roby et al. disclose wherein a surgical needles may pass through the same or similar tissue about 5 to about 20 times (¶ [0013]).
It would have been prima facie obvious to one of ordinary skill in the art to have about 5 to about 20 passages of the suture needle through tissue since a suture needle is a surgical needle and surgical needles are known in the art to pass through tissue about 5 to about 20 times as taught by Roby et al. Furthermore, it would have been obvious to one of ordinary skill in the art to have pass the suture needle through tissue multiple times (e.g. at least 20 times) depending on the size of the wound that needs suturing. 
The combined teachings of Whitbourne et al., Cohen, Yang, and Roby et al. do not disclose wherein the basecoat comprises crosslinked polysiloxane (i.e. lubricious polymer). 
	However, Ou discloses a medical device coated with a lubricious silicone coating, the coating comprising a cross-linkable silicone polymer, a silicone cross-linking agent, and a catalyst (claim 27). Suitable cross-linkable silicone polymers include vinyl terminated polydimethylsiloxane (claim 28). Suitable catalysts include Ashby Karstedt Catalyst (claim 34).
	Whitbourne et al. disclose wherein the basecoat may comprise a bioerodible/bioabsorbable or biostable polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a crosslinked polysiloxane (i.e. lubricious polymer) into the basecoat of Whitbourne et al. since the basecoat may comprise a bioerodible/bioabsorbable or biostable polymer and a crosslinked polysiloxane is a known bioerodible/bioabsorbable or biostable polymer effective for medical devices as taught by Ou.
The combined teachings of Whitbourne et al., Cohen, Yang, Roby et al., and Ou do not disclose wherein the topcoat comprises a non-crosslinked polysiloxane (i.e. abradable lubricous coating).
However, Hoffman et al. disclose an endoprosthesis with a drug coating comprising of at least one antibiotic agent (abstract). The coating may comprise a biodegradable polymer such as polysiloxanes (¶ [0042]).
Whitbourne et al. disclose wherein the topcoat may comprise a bioerodible/bioabsorbable or biostable polymer different from the basecoat. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a non-crosslinked polysiloxane (i.e. abradable lubricous coating) into the topcoat of Whitbourne et al. since the topcoat may comprise a bioerodible/bioabsorbable or biostable polymer different from the basecoat and a non-crosslinked polysiloxane is a known bioerodible/bioabsorbable or biostable polymer effective for medical devices as taught by Hoffman et al.
In regards to instant claim 22 reciting depositing at least a portion of said abradable coating onto and/or in said tissue, Whitbourne et al. disclose wherein the surface layer may be slough off from the device. Thus, one ordinary skill in the art would reasonably expect some of the surface layer to be deposited on and/or in tissue when sloughed off. 
In regards to instant claim 22 reciting a portion of the abradable lubricious coating sloughs off during each passage through the tissue, instant claim 22 does not disclose what amount of abradable coating is sloughed off during each passage. One of ordinary skill in the art would reasonably expect some coating to be sloughed off due to friction against tissue when the needle is passed through the tissue. 
In regards to instant claim 24 reciting wherein the abradable lubricious coating is disposed on the medical device as a sacrificial coating, Whitbourne et al. disclose wherein the surface layer may be slough off from the device. Therefore, since it is not a permanent layer, it is a sacrificial layer.
In regards to instant claim 32 reciting wherein the non-crosslinked polysiloxane has a weight average molecular weight selected to result in abradability of said coating upon passing through tissue, since the surface layer of Whitbourne et al. is capable of being sloughed off, it has a weight average molecular weight selected to result in abradability of said coating upon passing through tissue.
In regards to instant claim 39 reciting wherein the antimicrobial agent causes a zone of inhibition of microbial growth of at least about 0.1 mm around the penetrated tissue of a surface site, Whitbourne et al. disclose substantially the same antimicrobial agent as the claimed invention (i.e. triclosan and/or chlorhexidine). Therefore, one of ordinary skill in the art would reasonably expect the antimicrobial agent of Whitbourne et al. to cause a zone of inhibition of microbial growth of at least about 0.1 mm around the penetrated tissue of a surface site like the claimed invention. 
In regards to instant claims 40 and 41 reciting wherein at least about 50% or at least about 90% of the abradable lubricious coating is lost after 10 passes through the penetrated tissue, based upon an original weight of the coating, the specification discloses in paragraph [00022] wherein the abradable lubricious coating may be non-crosslinked polysiloxane. Since it would have been obvious to one of ordinary skill in the art to have incorporated non-crosslinked polysiloxane into the top layer of Whitbourne et al., at least about 50% or at least about 90% of the top layer of Whitbourne et al. will necessarily be lost after 10 passes through the penetrated tissue like the claimed invention. 
In regards to instant claims 46 and 47 reciting wherein each of said passages deposits a portion of said abradable lubricious coating sufficient to generate a ZOI on Staphylococcus aureus for at least 24 hours and wherein each of said passages creates a uniform concentration of antimicrobial agent, the claimed abradable lubricious coating comprises non-crosslinked polysiloxane and an antimicrobial agent. Whitbourne et al. disclose substantially the same antimicrobial agent (e.g. triclosan) as the claimed invention and it would have been obvious to one of ordinary skill in the art to have incorporated non-crosslinked polysiloxane into the top layer of Whitbourne et al. Therefore, one of ordinary skill in the art would reasonable conclude that the suture needle comprising the coating of Whitbourne et al. deposits a portion of the coating sufficient to generate a ZOI on Staphylococcus aureus for at least 24 hours and creates a uniform concentration of antimicrobial agent like the claimed invention. 

Response to Arguments
	Applicant argues that Hoffman relates to endoprosthesis coated with antibiotic and is not relevant nor mentions sutures, suture needles, or indwelling infusion needles of Whitbourne.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Whitbourne discloses wherein the basecoat and topcoat may comprise at least one polymer and wherein the polymer may be bioerodible/bioabsorbable or biostable. Thus, it would have been obvious to one of ordinary skill in the art to have incorporated a known bioerodible/bioabsorbable or biostable polymer to the medical device of Whitbourne. Hoffman teaches wherein a non-crosslinked polysiloxane is a known bioerodible/bioabsorbable or biostable polymer. Therefore, incorporating a non-crosslinked polysiloxaneto the medical device of Whitbourne is obvious. Although Hoffman teaches an endoprosthesis and not a suture needle, one of ordinary skill in the art would not have been taught away from incorporating a non-crosslinked polysiloxane to the medical device of Whitbourne. There is nothing in the prior art indicating that polymers used in endoprosthesis would be unsuitable for suture needles. To the contrary, endoprosthesis and needles may use the same polymers. This is evidence by Whitbourne disclosing in paragraph [0057] wherein suitable polymers include polyacrylamide and Hoffman disclosing in paragraph [0042] wherein suitable polymers include polyacrylamide. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Cohen is a suture needle that is uncoated. Whitbourne is an indwelling hollow catheter or infusion needle which is coated. The references are non-analogous as not being directed to solving a common problem. 
	The Examiner does not find Applicant’s argument to be persuasive. The reference must be analogous art to the claimed invention. See MPEP 2141.01(a)(I). Thus, Applicant’s argument that the references are not analogous as not being directed to solving a common problem is not persuasive. In the instant case, Cohen and Whitbourne are analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is in from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a)(I). Cohen and Whitbourne are analogous art to the claimed invention since the references are from the same field of endeavor as the claimed invention as relating to the same field of medical devices. As such, Applicant’s argument is unpersuasive.

	Applicant argues that there is no motivation for using Yang’s surgical needles having silver anti-infective coatings for the bioerodible catheter coatings of Whitbourne or for Cohen’s coated suture with uncoated needles. Yang is addressing a completely different problem of hand-transmission of contaminants. 
	The Examiner does not find Applicant’s argument to be persuasive. The rejection does not state using Yang’s surgical needle. The rejection states coating the needle of a suture needle with the surface layer of Whitbourne from the teachings of Yang. Furthermore, as discussed above, a reference must be analogous art to the claimed invention. Thus, Applicant’s argument that Yang is addressing a completely different problem is not persuasive. Additionally, Yang is analogous art to the claimed invention since the reference is from the same field of endeavor as the claimed invention as relating to the same field of medical devices. As such, Applicant’s argument is unpersuasive.


	Applicant argues that bio-erodible coatings will be detrimental in this scenario. Thus, the combination of bio-erodible coating with teachings to prevent hand-transmitted infections is also improper.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the rejection does not state using Yang’s surgical needle. Furthermore, Applicant has not explained or shown why the bio-erodible coatings will be detrimental. As such, Applicant’s argument is unpersuasive.  

	Applicant argues that Yang is also a non-analogous art relative to Whitbourne or Cohen, since Yang solves a different problem.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a reference must be analogous art to the claimed invention. Thus, Applicant’s argument that Yang is addressing a completely different problem is not persuasive. Yang is analogous art to the claimed invention since the reference is from the same field of endeavor as the claimed invention as relating to the same field of medical devices. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Applicant’s own specification was used as proof of obviousness and motivation to provide topcoat as a non-cross-linked polysiloxane.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Applicant’s specification was not used a motivation to provide the topcoat as a non-cross-linked polysiloxane. As discussed in the rejection, Hoffman provides motivation to have incorporated a non-crosslinked polysiloxane into the topcoat of Whitbourne. Applicant’s specification was used as evidence for instant claims 40 and 41. The specification discloses in paragraph [00022] wherein the abradable lubricious coating may be non-crosslinked polysiloxane. Therefore, since it would have been obvious to one of ordinary skill in the art to have incorporated non-crosslinked polysiloxane into the top layer of Whitbourne et al., at least about 50% or at least about 90% of the top layer of Whitbourne et al. will necessarily be lost after 10 passes through the penetrated tissue like the claimed invention. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Cohen teaches away from Whitbourne and the combination is improper. While Whitbourne devices remain in tissue for days, Cohen teaches needles should be removed immediately after installing the suture.
The Examiner does not find Applicant’s argument to be persuasive. The devices of Whitbourne are not limited to devices that remain in tissue for days. Paragraph [0044] of Whitbourne disclose wherein the device may be a needle and does not limit the needle to being a needle that is remain in tissue for days. Also, Whitbourne discloses in paragraph [0032] wherein in certain aspects, the device may be inserted and remain patent for at least about 5 days. In paragraph [0051], Whitbourne discloses in another exemplary embodiment, the device may remain inserted. In paragraph [0120] Whitbourne discloses wherein in an exemplary aspect, the device is inserted and remains patent for at least about 5 days or longer. Thus, since a device that remains patent for days is present in some embodiments, it is not necessary for the device of Whitbourne to be a device that remains in tissue for days. Furthermore, it is not clear why the combination of Whitbourne and Cohen would be improper. Whitbourne discloses an anti-infective coating. Cohen discloses wherein suture needles are in need of anti-infective properties. It is not clear how incorporating the anti-infective coating of Whitbourne onto a suture needle would be unsuitable. There is no teaching in Whitbourne that the anti-infective coating is only suitable for devices that remain in tissue for days.  As such, Applicant’s argument is unpersuasive.

Applicant argues that Hoffman indicate desire to avoid the coatings that are mechanically erodible. Disclosure teaches that coatings that flaking off of the coating is undesirable. Thus, Hoffman teaches away from mechanically erodible coatings.
The Examiner does not find Applicant’s argument to be persuasive. Hoffman teaches in paragraphs [0010] and [0011] wherein gentamicin sulfate that flakes off during sterilization and packaging is undesirable. Whitbourne discloses wherein the polymer is sloughed off from the device during application. Thus, since Hoffman does not teach away from flaking off during application, Hoffman does not teach away from Whitbourne. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 22, 24, 26, 27, 32 and 39-47 are rejected.
Claims 1-21, 30, 31, 37 and 38 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612